Douglas, J.,
dissenting. I respectfully dissent. I would grant the writ and order compensation for permanent total disability (“PTD”). The medical impairment finding and consequent disability are substantial and clear. The “Stephenson factors” (State ex rel. Stephenson v. Indus. Comm. [1987], 31 Ohio St.3d 167, 31 OBR 369, 509 N.E.2d 946) are both obvious and significant. The commission’s rehabilitation division closed appellant’s rehabilitation file “based on Mr. Rodriguez’s lack of education, age (51), lack of transferrable skills to sedentary type position, and lack of recommendations directed at .vocational services with a goal of returning to work.” What more is necessary for there to be a PTD determination? The time has come for this court, in these cases, not to ignore the obvious.
A.W. Sweeney and Resnick, JJ., concur in the foregoing dissenting opinion.